[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[MEMORANDUM OF DECISION MOTION TO MODIFY ALIMONY AWARDDATED FEBRUARY 14, 1994]
Upon hearing, the court finds, after consideration of all of the evidence presented, that the defendant at the time of the judgment of dissolution of marriage was entered on October 16, 1991, had a weekly wage of $360.20 and the plaintiff had a net weekly wage of $183.00. The plaintiff was and still is totally disabled. Said amount is received from the Social Security Administration. The defendant was ordered to $100.00 per week alimony per agreement of the parties.
The defendant's employment was terminated by Corbin and Russwin and defendant is presently employed by Hawley Industrial earning a net weekly wage of $223.00. The plaintiff continues to receive $183.00 disability payment per week.
The defendant has an increase in cash assets of about $31,000.00 which is the balance of $46,000.00 paid to her the plaintiff for 1/2 interest of property at 8 Garden Street Plainville, Connecticut.
The decrease in the defendant's earnings is considered by the court to be substantial.
Therefore, the court modifies the alimony payment of $100.00 per week to $85.00 per week.
JOSEPH F. MORELLI STATE TRIAL REFEREE